
	

114 HR 5257 IH: Justice for Victims of Military Sexual Assault Act
U.S. House of Representatives
2016-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5257
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2016
			Mr. Zinke (for himself and Mr. DeSantis) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To provide for a career military justice litigation track for judge advocates in the Armed Forces.
	
	
 1.Short titleThis Act may be cited as the Justice for Victims of Military Sexual Assault Act. 2.Career military justice litigation track for judge advocates (a)Career litigation track required (1)In generalThe Secretary of each military department shall establish a career military justice litigation track for judge advocates in the Armed Forces under the jurisdiction of the Secretary.
 (2)ConsultationThe Secretary of the Army and the Secretary of the Air Force shall establish the litigation track required by this section in consultation with the Judge Advocate General of the Army and the Judge Advocate General of the Air Force, respectively. The Secretary of the Navy shall establish the litigation track in consultation with the Judge Advocate General of the Navy and the Staff Judge Advocate to the Commandant of the Marine Corps.
 (b)ElementsEach career litigation track under this section shall provide for the following: (1)Assignment and advancement of qualified judge advocates in and through assignments and billets relating to the practice of military justice under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice).
 (2)Establishing for each Armed Force the assignments and billets covered by paragraph (1), which shall include trial counsel, defense counsel, military trial judge, military appellate judge, academic instructor, all positions within criminal law offices or divisions of such Armed Force, Special Victims Prosecutor, Victims' Legal Counsel, Special Victims' Counsel, and such other positions as the Secretary of the military department concerned shall specify.
 (3)For judge advocates participating in such litigation track, mechanisms as follows: (A)To prohibit a judge advocate from more than a total of four years of duty or assignments outside such litigation track.
 (B)To prohibit any adverse assessment of a judge advocate so participating by reason of such participation in the promotion of officers through grade O–6 (or such higher grade as the Secretary of the military department concerned shall specify for purposes of such litigation track).
 (4)Such additional requirements and qualifications for the litigation track as the Secretary of the military department concerned considers appropriate, including requirements and qualifications that take into account the unique personnel needs and requirement of an Armed Force.
 (c)Implementation deadlineEach Secretary of a military department shall implement the career litigation track required by this section for the Armed Forces under the jurisdiction of such Secretary by not later than 18 months after the date of the enactment of this Act.
 (d)ReportNot later than one year after the date of the enactment of this Act, each Secretary of a military department shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the progress of such Secretary in implementing the career litigation track required under this section for the Armed Forces under the jurisdiction of such Secretary.
			
